Berry, J.
This was a prosecution before a justice of the peace, for bartering, selling, furnishing, and giving away spirituous liquor, without a license. Neither the complaint nor the warrant contains any statement as to the person to whom the liquor was bartered, sold, furnished or given away. For this reason, both are insufficient. An offence charged should be described with certainty sufficient to inform the defendant of the particular thing with which he is charged. Otherwise, he cannot know how to prepare his defence. Such certainty is also requisite that he may conveniently avail himself of an acquittal or conviction, in bar of a subsequent prosecution for the same matter. It is difficult to conceive of any fact in regard to ah unlawful disposition of spirituous liquors, the allegation of which would describe such offence with more certainty, and which could be made with greater brevity, or less practical inconvenience, than an allegation of the name of the person to whom the disposition was made, or, if his name be unknown, a description of him. Without some such allegation or description, there is a manifest want of the certainty which is necessary to a proper identification of the offence charged.
We are aware that there is a diversity of opinion on this point, (see Bishop’s Stat. Crimes, § 1037 and notes,) but think that the views above expressed are sustained by the better reason, and by the analogies of the rules of criminal pleading.
Judgment reyersed.